Citation Nr: 1139920	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision in September 2005 issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In March 2005, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, which was denied in a September 2005 rating decision.  Thereafter, the Veteran perfected an appeal.  During the pendency of his appeal, he asserted that he was exposed to an herbicidal agent while serving aboard the U.S.S. Keppler, and that such exposure resulted in his current diabetes mellitus, type II.  The Veteran claimed that he was exposed to an herbicidal agent in several different manners.  Among these, the Veteran claimed that he served as a member of a Damage Control team aboard the U.S.S. Keppler, and that this team was present during Helicopter In-Flight Refueling operations.  The Veteran claimed that the helicopters being refueled were responsible for spraying herbicidal agents in the Republic of Vietnam.  During these refueling operations, the Veteran claimed he was exposed to an herbicidal agent in the form of a mist created by the downwash from the helicopters' main rotors or in the form of droplets from the helicopter as it hovered above the ship.

To date, efforts to verify that the U.S.S. Keppler participated in Helicopter In-Flight Refueling operations in support of defoliation operations have not been undertaken.  As such, the Board finds that there is a further duty to assist the Veteran with his claim.  Specifically, the Board finds that the RO must attempt to obtain the deck logs for the U.S.S. Keppler during the periods of time wherein the ship served in the official waters of the Republic of Vietnam.

Accordingly, the case is remand for the following action:

1.  The RO must attempt to obtain from the National Archives and Records Administration, or other appropriate records depository, copies of deck logs for the U.S.S. Keppler for the following dates:  from November 19, 1966 to December 17, 1966; January 3, 1967 to January 10, 1967; January 15, 1967 to January 30, 1967, February 1, 1967 to February 6, 1967, and February 15, 1967 to March 23, 1967.  Copies of all responsive deck logs, if any, must be associated with the Veteran's claims file.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  Each Federal department or agency from whom they are sought must verify the non-existence or unavailability of such records and this must be documented for the record.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2011).  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above action has been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

